Citation Nr: 0410183	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for hypertension with coronary 
artery disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for a rating in 
excess of 30 percent for hypertension with coronary artery 
disease.

For the reasons outlined below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of the 
further action that is required on your part.


REMAND

Initially, the Board notes that governing regulations provide that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into account 
the records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2003).  
Further, governing regulations provide that VA's duty to assist 
includes obtaining informed medical opinion evidence when needed 
to adjudicate the veteran's claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.326 (2003).  

In this regard, because the record on appeal does not show that 
the veteran was afforded a VA examination during the pendency of 
his appeal, and the older VA examinations of record do not address 
that criteria needed to rate his service connected disability 
under both 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7101 (2003), 
a remand is required.  Id.

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  As part of the 
notice, VA is to: (1) inform the claimant about the information 
and specific evidence not of record that is necessary to 
substantiate the claims; (2) inform him about the information and 
specific evidence that VA will seek to provide; (3) inform him 
about the information and specific evidence the claimant is 
expected to provide; and (4) tell the claimant to provide any 
evidence in his possession that pertains to the claims.  38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2003).  
Therefore, because the October 2001 letters are inadequate, 
further action is in order to ensure compliance with the VCAA.

Hence, the appeal is REMANDED for the following:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
decision in Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 
C.F.R. § 3.159; the Veterans Benefits Act of 2003; and any other 
applicable legal precedent.  Such notification includes, but is 
not limited to, notifying the veteran of the specific evidence 
needed to substantiate the claim for an increased rating for 
hypertension with coronary artery disease.  Specifically, the 
letter must (1) inform the claimant about the information and 
specific evidence not of record that is necessary to substantiate 
the claim; (2) inform him about the information and specific 
evidence that VA will seek to provide; (3) inform him about the 
information and specific evidence the claimant is expected to 
provide; and (4) request he provide any evidence in his possession 
that pertains to the claim.  The veteran should be notified that 
he has one-year to submit pertinent evidence needed to 
substantiate his claim.  The date of mailing the veteran notice of 
the VCAA begins the one-year period.  

2.  The RO should ask the veteran to identify the name, address, 
and approximate (beginning and ending) dates of all other VA and 
non-VA health care providers who have treated him for hypertension 
with coronary artery disease since August 2001.  The RO should 
inform the veteran that VA will make efforts to obtain relevant 
evidence, such as VA and non-VA medical records, employment 
records, or records from government agencies, if he identifies the 
custodians thereof.  Obtain all records identified by the veteran 
that have not already been associated with the record on appeal.  
The aid of the veteran in securing all identified records, to 
include providing necessary authorization(s), should be enlisted, 
as needed.  If any of the requested records are not available, or 
if the search for any such records otherwise yields negative 
results, that fact should clearly be documented in the claims 
file, and the veteran notified in writing.

3.  After associating with the record all evidence obtained in 
connection with the above development (to the extent possible) the 
RO should schedule the veteran for a VA cardiac examination.  The 
claims folder is to be made available to the examiner for review.  
Following the examination and a review of the claims folder the 
examiner, in accordance with the latest AMIE worksheet for 
coronary artery disease and hypertension, is to provide a detailed 
review of the veteran's history, current complaints, and the 
nature and extent of any disability caused by coronary artery 
disease and hypertension.  The examiner must address how these 
disorders affect the appellant's ability to work.  A complete 
rationale must be provided for any opinion expressed.  

4.  After the development requested has been completed, the RO 
should review the examination report to ensure that it is in 
complete compliance with the directives of this REMAND.  If the 
report is deficient in any manner, the RO must implement 
corrective procedures at once.  

5.  Thereafter, following any other appropriate development, the 
RO should reconsider the issue on appeal.  If any benefit sought 
on appeal remains denied, he and his representative should be 
provided a Supplemental Statement of the Case which includes a 
summary of any additional evidence submitted, including the 
evidence received by the Board in March 2003, applicable laws and 
regulations, and the reasons for the decision.  They should then 
be afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).



